Case 1:14-cv-07694-LJL-JLC Document 202-75 Filed 02/15/20 Page 1 of 24




                          Exhibit 76
                                                                                  07-13907-mg
                                                                                     Case 1:14-cv-07694-LJL-JLC
                                                                                                 Doc 5 Filed 12/20/07
                                                                     B6 Summary (Form 6 - Summary) (12/07)
                                                                                                                 Document
                                                                                                                       Entered
                                                                                                                           202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed17:51:03
                                                                                                                                         02/15/20 Main
                                                                                                                                                  Page Document
                                                                                                                                                       2 of 24
                                                                                                                    Pg 1 of 23
                                                                                                                                  United States Bankruptcy Court
                                                                                                                                  Southern District of New York

                                                                     IN RE:                                                                                                                Case No.
                                                                     King, Kenneth Shih hai & King, Yien Koo                                                                               Chapter 11
                                                                                                                          Debtor(s)

                                                                                                                                   SUMMARY OF SCHEDULES
                                                                     Indicate as to each schedule whether that schedule is attached and state the number of pages in each. Report the totals from Schedules A, B, D, E, F, I, and J in the boxes
                                                                     provided. Add the amounts from Schedules A and B to determine the total amount of the debtor’s assets. Add the amounts of all claims from Schedules D, E, and F to
                                                                     determine the total amount of the debtor’s liabilities. Individual debtors also must complete the “Statistical Summary of Certain Liabilities and Related Data” if they file
                                                                     a case under chapter 7, 11, or 13.

                                                                                                                                 ATTACHED           NUMBER OF
                                                                      NAME OF SCHEDULE
                                                                                                                                  (YES/NO)            SHEETS                 ASSETS                LIABILITIES                 OTHER


                                                                      A - Real Property                                               Yes                          1 $       1,500,000.00



                                                                      B - Personal Property                                           Yes                          4 $       3,390,964.00



                                                                      C - Property Claimed as Exempt                                  Yes                          1
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                      D - Creditors Holding Secured Claims                            Yes                          1                           $                 0.00


                                                                      E - Creditors Holding Unsecured Priority
                                                                                                                                      Yes                          1                           $                 0.00
                                                                          Claims (Total of Claims on Schedule E)

                                                                      F - Creditors Holding Unsecured
                                                                                                                                      Yes                          2                           $      1,763,843.71
                                                                          Nonpriority Claims

                                                                      G - Executory Contracts and Unexpired
                                                                                                                                      Yes                          1
                                                                          Leases


                                                                      H - Codebtors                                                   Yes                          1


                                                                      I - Current Income of Individual
                                                                                                                                      Yes                          1                                                     $           7,147.44
                                                                          Debtor(s)

                                                                      J - Current Expenditures of Individual
                                                                                                                                      Yes                          1                                                     $           7,029.93
                                                                          Debtor(s)


                                                                                                                                      TOTAL                      14 $        4,890,964.00 $           1,763,843.71
                                                                                07-13907-mg
                                                                                   Case 1:14-cv-07694-LJL-JLC
                                                                                               Doc 5 Filed 12/20/07
                                                                     Form 6 - Statistical Summary (12/07)
                                                                                                               Document
                                                                                                                     Entered
                                                                                                                         202-75
                                                                                                                             12/20/07
                                                                                                                                 Filed17:51:03
                                                                                                                                       02/15/20 Main
                                                                                                                                                Page Document
                                                                                                                                                     3 of 24
                                                                                                                  Pg 2 of 23
                                                                                                                     United States Bankruptcy Court
                                                                                                                     Southern District of New York

                                                                     IN RE:                                                                                       Case No.
                                                                     King, Kenneth Shih hai & King, Yien Koo                                                      Chapter 11
                                                                                                              Debtor(s)

                                                                              STATISTICAL SUMMARY OF CERTAIN LIABILITIES AND RELATED DATA (28 U.S.C. § 159)
                                                                     If you are an individual debtor whose debts are primarily consumer debts, as defined in § 101(8) of the Bankruptcy Code (11 U.S.C. §
                                                                     101(8)), filing a case under chapter 7, 11 or 13, you must report all information requested below.

                                                                     ü  Check this box if you are an individual debtor whose debts are NOT primarily consumer debts. You are not required to report any
                                                                     information here.

                                                                     This information is for statistical purposes only under 28 U.S.C. § 159.

                                                                     Summarize the following types of liabilities, as reported in the Schedules, and total them.

                                                                      Type of Liability                                                                                        Amount

                                                                      Domestic Support Obligations (from Schedule E)                                                    $

                                                                      Taxes and Certain Other Debts Owed to Governmental Units (from Schedule E)                        $
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                      Claims for Death or Personal Injury While Debtor Was Intoxicated (from Schedule E) (whether
                                                                      disputed or undisputed)                                                                           $

                                                                      Student Loan Obligations (from Schedule F)                                                        $

                                                                      Domestic Support, Separation Agreement, and Divorce Decree Obligations Not Reported on
                                                                      Schedule E                                                                                        $

                                                                      Obligations to Pension or Profit-Sharing, and Other Similar Obligations (from Schedule F)         $

                                                                                                                                                           TOTAL        $


                                                                      State the following:

                                                                      Average Income (from Schedule I, Line 16)                                                         $

                                                                      Average Expenses (from Schedule J, Line 18)                                                       $

                                                                      Current Monthly Income (from Form 22A Line 12; OR, Form 22B Line 11; OR, Form 22C
                                                                      Line 20 )                                                                                         $


                                                                      State the following:

                                                                      1. Total from Schedule D, “UNSECURED PORTION, IF ANY” column                                                      $

                                                                      2. Total from Schedule E, “AMOUNT ENTITLED TO PRIORITY” column.                                   $

                                                                      3. Total from Schedule E, “AMOUNT NOT ENTITLED TO PRIORITY, IF ANY” column                                        $

                                                                      4. Total from Schedule F                                                                                          $

                                                                      5. Total of non-priority unsecured debt (sum of 1, 3, and 4)                                                      $
                                                                                  07-13907-mg
                                                                                     Case 1:14-cv-07694-LJL-JLC
                                                                                                 Doc 5 Filed 12/20/07
                                                                     B6A (Official Form 6A) (12/07)
                                                                                                                 Document
                                                                                                                       Entered
                                                                                                                           202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed17:51:03
                                                                                                                                         02/15/20 Main
                                                                                                                                                  Page Document
                                                                                                                                                       4 of 24
                                                                                                                    Pg 3 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                           Case No.
                                                                                                                                Debtor(s)                                                                                                    (If known)

                                                                                                                                SCHEDULE A - REAL PROPERTY
                                                                        Except as directed below, list all real property in which the debtor has any legal, equitable, or future interest, including all property owned as a cotenant, community
                                                                     property, or in which the debtor has a life estate. Include any property in which the debtor holds rights and powers exercisable for the debtor’s own benefit. If the debtor is
                                                                     married, state whether the husband, wife, both, or the marital community own the property by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife, Joint,
                                                                     or Community.” If the debtor holds no interest in real property, write “None” under “Description and Location of Property.”

                                                                       Do not include interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and Unexpired Leases.

                                                                        If an entity claims to have a lien or hold a secured interest in any property, state the amount of the secured claim. See Schedule D. If no entity claims to hold a secured
                                                                     interest in the property, write “None” in the column labeled “Amount of Secured Claim.”

                                                                       If the debtor is an individual or if a joint petition is filed, state the amount of any exemption claimed in the property only in Schedule C - Property Claimed as Exempt.




                                                                                                                                                                                             HUSBAND, WIFE, JOINT,
                                                                                                                                                                                                OR COMMUNITY
                                                                                                                                                                                                                       CURRENT VALUE OF
                                                                                                                                                                                                                      DEBTOR'S INTEREST IN
                                                                                                                                                                   NATURE OF DEBTOR'S                                  PROPERTY WITHOUT        AMOUNT OF SECURED
                                                                                             DESCRIPTION AND LOCATION OF PROPERTY
                                                                                                                                                                  INTEREST IN PROPERTY                                   DEDUCTING ANY              CLAIM
                                                                                                                                                                                                                       SECURED CLAIM OR
                                                                                                                                                                                                                           EXEMPTION



                                                                     Apartment                                                                                                                 W                           1,200,000.00                      0.00
                                                                     190 East 72 Street
                                                                     New York, NY 10021
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                     Apartment                                                                                                                 W                             300,000.00                      0.00
                                                                     Shang Hai, China




                                                                                                                                                                                      TOTAL                                1,500,000.00
                                                                                                                                                                                                                     (Report also on Summary of Schedules)
                                                                                  07-13907-mg
                                                                                     Case 1:14-cv-07694-LJL-JLC
                                                                                                 Doc 5 Filed 12/20/07
                                                                     B6B (Official Form 6B) (12/07)
                                                                                                                 Document
                                                                                                                       Entered
                                                                                                                           202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed17:51:03
                                                                                                                                         02/15/20 Main
                                                                                                                                                  Page Document
                                                                                                                                                       5 of 24
                                                                                                                    Pg 4 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                          Case No.
                                                                                                                                Debtor(s)                                                                                             (If known)

                                                                                                                           SCHEDULE B - PERSONAL PROPERTY
                                                                        Except as directed below, list all personal property of the debtor of whatever kind. If the debtor has no property in one or more of the categories, place an “x” in the
                                                                     appropriate position in the column labeled “None.” If additional space is needed in any category, attach a separate sheet properly identified with the case name, case number,
                                                                     and the number of the category. If the debtor is married, state whether the husband, wife, both, or the marital community own the property by placing an “H,” “W,” “J,” or
                                                                     “C” in the column labeled “Husband, Wife, Joint, or Community.” If the debtor is an individual or a joint petition is filed, state the amount of any exemptions claimed only
                                                                     in Schedule C - Property Claimed as Exempt.

                                                                       Do not list interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and Unexpired Leases.

                                                                       If the property is being held for the debtor by someone else, state that person’s name and address under “Description and Location of Property.” If the property is being
                                                                     held for a minor child, simply state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do
                                                                     not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).




                                                                                                                                                                                                                     HUSBAND, WIFE, JOINT,
                                                                                                                                                                                                                        OR COMMUNITY
                                                                                                                                                                                                                                              CURRENT VALUE OF
                                                                                                                       N                                                                                                                     DEBTOR'S INTEREST IN
                                                                                                                       O                                                                                                                      PROPERTY WITHOUT
                                                                                    TYPE OF PROPERTY                                               DESCRIPTION AND LOCATION OF PROPERTY
                                                                                                                       N                                                                                                                        DEDUCTING ANY
                                                                                                                       E                                                                                                                      SECURED CLAIM OR
                                                                                                                                                                                                                                                  EXEMPTION




                                                                        1. Cash on hand.                                   Cash on hand                                                                                 H                                276.00
                                                                                                                           Cash on hand                                                                               W                                  154.00
                                                                                                                           Citibank Checking Acct. #0035                                                                 J                                  0.00
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                        2. Checking, savings or other financial
                                                                           accounts, certificates of deposit or            42nd & Madison Avenue
                                                                           shares in banks, savings and loan,              New York, NY 10021
                                                                           thrift, building and loan, and                  *Current Account Frozen
                                                                           homestead associations, or credit
                                                                           unions, brokerage houses, or                    Citibank Checking Acct.# 5208                                                              W                                     0.00
                                                                           cooperatives.                                   171 E. 72nd Street & 3rd Avenue
                                                                                                                           New York, NY 10021
                                                                                                                           *Current Account frozen
                                                                        3. Security deposits with public utilities,    X
                                                                           telephone companies, landlords, and
                                                                           others.
                                                                        4. Household goods and furnishings,                2 wood file cabinet                                                                           J                               120.00
                                                                           include audio, video, and computer              5 meditation platform                                                                         J                               150.00
                                                                           equipment.
                                                                                                                           6 dining chairs                                                                               J                             2,400.00
                                                                                                                           8 wood stools                                                                                 J                               400.00
                                                                                                                           built-in bookcase                                                                             J                             3,000.00
                                                                                                                           built-in showcase                                                                             J                               400.00
                                                                                                                           convertable sofa                                                                              J                               400.00
                                                                                                                           danish buffet                                                                                 J                             3,200.00
                                                                                                                           glass dining table                                                                            J                             1,600.00
                                                                                                                           hanging bookcase (5)                                                                          J                               300.00
                                                                                                                           hi fi cabinet                                                                                 J                             1,200.00
                                                                                                                           hi fi stereo system                                                                           J                             2,500.00
                                                                                                                           hi-fi stereo                                                                                  J                               200.00
                                                                                                                           (small)
                                                                                                                           lacquer chest                                                                                 J                               300.00
                                                                                                                           leather lounge chair and stool                                                                J                             2,000.00
                                                                                                                           metal bed                                                                                     J                               400.00
                                                                                                                           Queen Size
                                                                                                                           metal desk                                                                                    J                               300.00
                                                                                                                           metal hanging cabinet                                                                         J                               200.00
                                                                                                                           plastic waterfall                                                                             J                               200.00
                                                                                                                           Sony 20" Television                                                                           J                               300.00
                                                                                                                           2000
                                                                                 07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                     B6B (Official Form 6B) (12/07) - Cont.
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                              12/20/07
                                                                                                                                  Filed17:51:03
                                                                                                                                        02/15/20 Main
                                                                                                                                                 Page Document
                                                                                                                                                      6 of 24
                                                                                                                   Pg 5 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                              Case No.
                                                                                                                          Debtor(s)                                                                         (If known)

                                                                                                                       SCHEDULE B - PERSONAL PROPERTY
                                                                                                                              (Continuation Sheet)




                                                                                                                                                                                           HUSBAND, WIFE, JOINT,
                                                                                                                                                                                              OR COMMUNITY
                                                                                                                                                                                                                    CURRENT VALUE OF
                                                                                                                   N                                                                                               DEBTOR'S INTEREST IN
                                                                                                                   O                                                                                                PROPERTY WITHOUT
                                                                                  TYPE OF PROPERTY                                       DESCRIPTION AND LOCATION OF PROPERTY
                                                                                                                   N                                                                                                  DEDUCTING ANY
                                                                                                                   E                                                                                                SECURED CLAIM OR
                                                                                                                                                                                                                        EXEMPTION




                                                                                                                       Sony 50" Television                                                     J                               200.00
                                                                                                                       1992 model
                                                                                                                       wood built-in credenza                                                  J                               500.00
                                                                                                                       wood chairs (5)                                                         J                             1,200.00
                                                                                                                       wood chest                                                              J                               600.00
                                                                                                                       wood chests                                                             J                             1,000.00
                                                                                                                       set of 2
                                                                                                                       wood parson table                                                       J                               200.00
                                                                                                                       wool rug                                                                J                                 50.00
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                       5. Books, pictures and other art objects,       2 prints                                                                J                               400.00
                                                                          antiques, stamp, coin, record, tape,         33 borneo native carvings                                               J                               500.00
                                                                          compact disc, and other collections or
                                                                          collectibles.                                books & catalogs (300)                                                  J                             3,000.00
                                                                                                                       CD & IP Records (300)                                                   J                             3,000.00
                                                                                                                       ceramics (18)                                                           J                               400.00
                                                                                                                       created by Yien Koo
                                                                                                                       value is an estimate
                                                                                                                       chinese bronzes (6)                                                     J                               600.00
                                                                                                                       Chinese paintings (40)                                                  J                       2,000,000.00
                                                                                                                       value is an estimate
                                                                                                                       Chinese pottery pieces (12)                                             J                               800.00
                                                                                                                       Misc ceramics (6)                                                       J                             1,200.00
                                                                                                                       value is an estimate
                                                                                                                       Paintings (40)                                                          J                           60,000.00
                                                                                                                       Created by Joint Debtor's father
                                                                                                                       value is an estimate
                                                                       6. Wearing apparel.                             Wardrobe                                                                J                           10,394.00
                                                                       7. Furs and jewelry.                            2 fur jackets                                                        W                                  800.00
                                                                                                                       24 pieces costume jewelry                                            W                                  720.00
                                                                                                                       Wedding Ring                                                         W                                  400.00
                                                                                                                       18k
                                                                       8. Firearms and sports, photographic,       X
                                                                          and other hobby equipment.
                                                                       9. Interest in insurance policies. Name     X
                                                                          insurance company of each policy and
                                                                          itemize surrender or refund value of
                                                                          each.
                                                                      10. Annuities. Itemize and name each             CC Wang Charitable Remainder Unit Trust                              W                              36,000.00
                                                                          issue.                                       CC Wang Charitable Remainder Unit Trust, Trustee Fee 2007            W                                9,000.00
                                                                                 07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                     B6B (Official Form 6B) (12/07) - Cont.
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                              12/20/07
                                                                                                                                  Filed17:51:03
                                                                                                                                        02/15/20 Main
                                                                                                                                                 Page Document
                                                                                                                                                      7 of 24
                                                                                                                   Pg 6 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                              Case No.
                                                                                                                            Debtor(s)                                                                       (If known)

                                                                                                                         SCHEDULE B - PERSONAL PROPERTY
                                                                                                                                (Continuation Sheet)




                                                                                                                                                                                           HUSBAND, WIFE, JOINT,
                                                                                                                                                                                              OR COMMUNITY
                                                                                                                                                                                                                    CURRENT VALUE OF
                                                                                                                     N                                                                                             DEBTOR'S INTEREST IN
                                                                                                                     O                                                                                              PROPERTY WITHOUT
                                                                                   TYPE OF PROPERTY                                      DESCRIPTION AND LOCATION OF PROPERTY
                                                                                                                     N                                                                                                DEDUCTING ANY
                                                                                                                     E                                                                                              SECURED CLAIM OR
                                                                                                                                                                                                                        EXEMPTION




                                                                      11. Interests in an education IRA as           X
                                                                          defined in 26 U.S.C. § 530(b)(1) or
                                                                          under a qualified State tuition plan as
                                                                          defined in 26 U.S.C. § 529(b)(1).
                                                                          Give particulars. (File separately the
                                                                          record(s) of any such interest(s). 11
                                                                          U.S.C. § 521(c).)
                                                                      12. Interests in IRA, ERISA, Keogh, or         X
                                                                          other pension or profit sharing plans.
                                                                          Give particulars.
                                                                      13. Stock and interests in incorporated        X
                                                                          and unincorporated businesses.
                                                                          Itemize.
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                      14. Interests in partnerships or joint         X
                                                                          ventures. Itemize.
                                                                      15. Government and corporate bonds and         X
                                                                          other negotiable and non-negotiable
                                                                          instruments.
                                                                      16. Accounts receivable.                       X
                                                                      17. Alimony, maintenance, support, and         X
                                                                          property settlements in which the
                                                                          debtor is or may be entitled. Give
                                                                          particulars.
                                                                      18. Other liquidated debts owed to debtor          Summary Judgment New Pacific Overseas Group                          H                        1,000,000.00
                                                                          including tax refunds. Give                    Summary Judgment Ruth Reardon                                      W                             240,000.00
                                                                          particulars.
                                                                      19. Equitable or future interest, life         X
                                                                          estates, and rights or powers
                                                                          exercisable for the benefit of the
                                                                          debtor other than those listed in
                                                                          Schedule A - Real Property.
                                                                      20. Contingent and noncontingent               X
                                                                          interests in estate of a decedent, death
                                                                          benefit plan, life insurance policy, or
                                                                          trust.
                                                                      21. Other contingent and unliquidated              King et. al. v. Wang                                                  J                                  0.00
                                                                          claims of every nature, including tax          Libel and Defamation
                                                                          refunds, counterclaims of the debtor,          NYS Supreme Court
                                                                          and rights to setoff claims. Give              (pending)
                                                                          estimated value of each.
                                                                                                                         King v. Wang                                                          J                                  0.00
                                                                                                                         Estate dispute
                                                                                                                         Manhattan Surrogate
                                                                                                                         (pending)
                                                                      22. Patents, copyrights, and other             X
                                                                          intellectual property. Give particulars.
                                                                      23. Licenses, franchises, and other            X
                                                                          general intangibles. Give particulars.
                                                                                 07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                     B6B (Official Form 6B) (12/07) - Cont.
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                              12/20/07
                                                                                                                                  Filed17:51:03
                                                                                                                                        02/15/20 Main
                                                                                                                                                 Page Document
                                                                                                                                                      8 of 24
                                                                                                                   Pg 7 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                          Case No.
                                                                                                                         Debtor(s)                                                                                (If known)

                                                                                                                       SCHEDULE B - PERSONAL PROPERTY
                                                                                                                              (Continuation Sheet)




                                                                                                                                                                                                 HUSBAND, WIFE, JOINT,
                                                                                                                                                                                                    OR COMMUNITY
                                                                                                                                                                                                                          CURRENT VALUE OF
                                                                                                                   N                                                                                                     DEBTOR'S INTEREST IN
                                                                                                                   O                                                                                                      PROPERTY WITHOUT
                                                                                  TYPE OF PROPERTY                                   DESCRIPTION AND LOCATION OF PROPERTY
                                                                                                                   N                                                                                                        DEDUCTING ANY
                                                                                                                   E                                                                                                      SECURED CLAIM OR
                                                                                                                                                                                                                              EXEMPTION




                                                                      24. Customer lists or other compilations     X
                                                                          containing personally identifiable
                                                                          information (as defined in 11 U.S.C. §
                                                                          101(41A)) provided to the debtor by
                                                                          individuals in connection with
                                                                          obtaining a product or service from
                                                                          the debtor primarily for personal,
                                                                          family, or household purposes.
                                                                      25. Automobiles, trucks, trailers, and       X
                                                                          other vehicles and accessories.
                                                                      26. Boats, motors, and accessories.          X
                                                                      27. Aircraft and accessories.                X
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                      28. Office equipment, furnishings, and       X
                                                                          supplies.
                                                                      29. Machinery, fixtures, equipment, and      X
                                                                          supplies used in business.
                                                                      30. Inventory.                               X
                                                                      31. Animals.                                 X
                                                                      32. Crops - growing or harvested. Give       X
                                                                          particulars.
                                                                      33. Farming equipment and implements.        X
                                                                      34. Farm supplies, chemicals, and feed.      X
                                                                      35. Other personal property of any kind      X
                                                                          not already listed. Itemize.




                                                                                                                                                                                           TOTAL                             3,390,964.00
                                                                                                                                                                      (Include amounts from any continuation sheets attached.
                                                                              0 continuation sheets attached                                                                     Report total also on Summary of Schedules.)
                                                                                       07-13907-mg
                                                                                          Case 1:14-cv-07694-LJL-JLC
                                                                     B6C (Official Form 6C) (12/07)
                                                                                                      Doc 5 Filed 12/20/07
                                                                                                                      Document
                                                                                                                            Entered
                                                                                                                                202-75
                                                                                                                                    12/20/07
                                                                                                                                        Filed17:51:03
                                                                                                                                              02/15/20 Main
                                                                                                                                                       Page Document
                                                                                                                                                            9 of 24
                                                                                                                         Pg 8 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                    Case No.
                                                                                                                               Debtor(s)                                                                         (If known)

                                                                                                                   SCHEDULE C - PROPERTY CLAIMED AS EXEMPT
                                                                     Debtor elects the exemptions to which debtor is entitled under:                       Check if debtor claims a homestead exemption that exceeds $136,875.
                                                                     (Check one box)

                                                                        ü11
                                                                         11 U.S.C. § 522(b)(2)
                                                                            U.S.C. § 522(b)(3)

                                                                                                                                                                                                                     CURRENT VALUE
                                                                                                                                                                                            VALUE OF CLAIMED          OF PROPERTY
                                                                                         DESCRIPTION OF PROPERTY                           SPECIFY LAW PROVIDING EACH EXEMPTION
                                                                                                                                                                                               EXEMPTION           WITHOUT DEDUCTING
                                                                                                                                                                                                                      EXEMPTIONS

                                                                     SCHEDULE B - PERSONAL PROPERTY
                                                                     Cash on hand                                                 11 USC § 522(d)(5)                                                    276.00                    276.00
                                                                     Cash on hand                                                 11 USC § 522(d)(5)                                                    154.00                    154.00
                                                                     2 wood file cabinet                                          11 USC § 522(d)(3)                                                    120.00                    120.00
                                                                     5 meditation platform                                        11 USC § 522(d)(3)                                                    150.00                    150.00
                                                                     6 dining chairs                                              11 USC § 522(d)(3)                                                  2,400.00                   2,400.00
                                                                     8 wood stools                                                11 USC § 522(d)(3)                                                    400.00                    400.00
                                                                     built-in bookcase                                            11 USC § 522(d)(3)                                                  3,000.00                   3,000.00
                                                                     built-in showcase                                            11 USC § 522(d)(3)                                                    400.00                    400.00
                                                                     convertable sofa                                             11 USC § 522(d)(3)                                                    400.00                    400.00
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                     hanging bookcase (5)                                         11 USC § 522(d)(3)                                                    300.00                    300.00
                                                                     hi-fi stereo                                                 11 USC § 522(d)(3)                                                    200.00                    200.00
                                                                     (small)
                                                                     lacquer chest                                                11 USC § 522(d)(3)                                                    300.00                    300.00
                                                                     metal bed                                                    11 USC § 522(d)(3)                                                    400.00                    400.00
                                                                     Queen Size
                                                                     metal desk                                                   11 USC § 522(d)(3)                                                    286.00                    300.00
                                                                     Sony 20" Television                                          11 USC § 522(d)(3)                                                    300.00                    300.00
                                                                     2000
                                                                     Sony 50" Television                                          11 USC § 522(d)(3)                                                    200.00                    200.00
                                                                     1992 model
                                                                     2 prints                                                     11 USC § 522(d)(5)                                                    400.00                    400.00
                                                                     33 borneo native carvings                                    11 USC § 522(d)(3)                                                    500.00                    500.00
                                                                     ceramics (18)                                                11 USC § 522(d)(3)                                                    400.00                    400.00
                                                                     created by Yien Koo
                                                                     value is an estimate
                                                                     chinese bronzes (6)                                          11 USC § 522(d)(3)                                                    600.00                    600.00
                                                                     Chinese pottery pieces (12)                                  11 USC § 522(d)(3)                                                    800.00                    800.00
                                                                     Wardrobe                                                     11 USC § 522(d)(3)                                                10,394.00                 10,394.00
                                                                     2 fur jackets                                                11 USC § 522(d)(5)                                                    800.00                    800.00
                                                                     24 pieces costume jewelry                                    11 USC § 522(d)(4)                                                    720.00                    720.00
                                                                     Wedding Ring                                                 11 USC § 522(d)(4)                                                    400.00                    400.00
                                                                     18k
                                                                     CC Wang Charitable Remainder Unit Trust                      11 USC § 522(d)(5)                                                18,620.00                 36,000.00
                                                                     CC Wang Charitable Remainder Unit Trust, 11 USC § 522(d)(5)                                                                      2,150.00                   9,000.00
                                                                     Trustee Fee 2007
                                                                                  07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                     B6D (Official Form 6D) (12/07)
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                         202-75
                                                                                                                              12/20/07
                                                                                                                                  Filed 17:51:03
                                                                                                                                        02/15/20 Page
                                                                                                                                                 Main 10
                                                                                                                                                      Document
                                                                                                                                                         of 24
                                                                                                                   Pg 9 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                                              Case No.
                                                                                                                                 Debtor(s)                                                                                                                                      (If known)

                                                                                                             SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS
                                                                        State the name, mailing address, including zip code, and last four digits of any account number of all entities holding claims secured by property of the debtor as of the
                                                                     date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided if
                                                                     the debtor chooses to do so. List creditors holding all types of secured interests such as judgment liens, garnishments, statutory liens, mortgages, deeds of trust, and other
                                                                     security interests.
                                                                       List creditors in alphabetical order to the extent practicable. If a minor child is the creditor, state the child's initials and the name and address of the child's parent or
                                                                     guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). If all secured creditors
                                                                     will not fit on this page, use the continuation sheet provided.
                                                                       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an “X” in the column labeled “Codebtor,” include the entity on the appropriate
                                                                     schedule of creditors, and complete Schedule H – Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be liable
                                                                     on each claim by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.”
                                                                        If the claim is contingent, place an “X” in the column labeled “Contingent.” If the claim is unliquidated, place an “X” in the column labeled “Unliquidated.” If the claim
                                                                     is disputed, place an “X” in the column labeled “Disputed.” (You may need to place an “X” in more than one of these three columns.)
                                                                        Total the columns labeled “Amount of Claim Without Deducting Value of Collateral” and “Unsecured Portion, if Any” in the boxes labeled “Total(s)” on the last sheet
                                                                     of the completed schedule. Report the total from the column labeled “Amount of Claim Without Deducting Value of Collateral” also on the Summary of Schedules and,
                                                                     if the debtor is an individual with primarily consumer debts, report the total from the column labeled “Unsecured Portion, if Any” on the Statistical Summary of Certain
                                                                     Liabilities and Related Data.

                                                                     üCheck this box if debtor has no creditors holding secured claims to report on this Schedule D.
                                                                                                                                           HUSBAND, WIFE, JOINT,
                                                                                                                                              OR COMMUNITY




                                                                                                                                                                                                                                    UNLIQUIDATED
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                                                                                                                                                                       CONTINGENT
                                                                                                                                CODEBTOR




                                                                                                                                                                                                                                                                 AMOUNT OF




                                                                                                                                                                                                                                                   DISPUTED
                                                                              CREDITOR'S NAME AND MAILING ADDRESS                                                              DATE CLAIM WAS INCURRED,                                                        CLAIM WITHOUT
                                                                                                                                                                                                                                                                                         UNSECURED
                                                                            INCLUDING ZIP CODE AND ACCOUNT NUMBER.                                                    NATURE OF LIEN, AND DESCRIPTION AND VALUE OF                                               DEDUCTING
                                                                                                                                                                                                                                                                                       PORTION, IF ANY
                                                                                       (See Instructions Above.)                                                                PROPERTY SUBJECT TO LIEN                                                          VALUE OF
                                                                                                                                                                                                                                                                COLLATERAL




                                                                     ACCOUNT NO.




                                                                                                                                                                   Value $

                                                                     ACCOUNT NO.




                                                                                                                                                                   Value $

                                                                     ACCOUNT NO.




                                                                                                                                                                   Value $

                                                                     ACCOUNT NO.




                                                                                                                                                                   Value $
                                                                                                                                                                                                                       Subtotal
                                                                            0 continuation sheets attached                                                                                                 (Total of this page) $                                                     $
                                                                                                                                                                                                                          Total
                                                                                                                                                                                                        (Use only on last page) $                                                     $
                                                                                                                                                                                                                                                              (Report also on         (If applicable, report
                                                                                                                                                                                                                                                              Summary of              also on Statistical
                                                                                                                                                                                                                                                              Schedules.)             Summary of Certain
                                                                                                                                                                                                                                                                                      Liabilities and Related
                                                                                                                                                                                                                                                                                      Data.)
                                                                                  07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                     B6E (Official Form 6E) (12/07)
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed 17:51:03
                                                                                                                                         02/15/20 Page
                                                                                                                                                  Main 11
                                                                                                                                                       Document
                                                                                                                                                          of 24
                                                                                                                   Pg 10 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                             Case No.
                                                                                                                                 Debtor(s)                                                                                   (If known)

                                                                                                SCHEDULE E - CREDITORS HOLDING UNSECURED PRIORITY CLAIMS
                                                                        A complete list of claims entitled to priority, listed separately by type of priority, is to be set forth on the sheets provided. Only holders of unsecured claims entitled to
                                                                     priority should be listed in this schedule. In the boxes provided on the attached sheets, state the name, mailing address, including zip code, and last four digits of the account
                                                                     number, if any, of all entities holding priority claims against the debtor or the property of the debtor, as of the date of the filing of the petition. Use a separate continuation
                                                                     sheet for each type of priority and label each with the type of priority.

                                                                        The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided if the debtor chooses to do so.
                                                                     If a minor child is a creditor, state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do
                                                                     not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).

                                                                       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor," include the entity on the appropriate
                                                                     schedule of creditors, and complete Schedule H-Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be liable
                                                                     on each claim by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the claim is contingent, place an "X" in the column labeled
                                                                     "Contingent." If the claim is unliquidated, place an "X" in the column labeled "Unliquidated." If the claim is disputed, place an "X" in the column labeled "Disputed." (You
                                                                     may need to place an "X" in more than one of these three columns.)

                                                                       Report the total of claims listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all claims listed on this Schedule E in the box labeled “Total”
                                                                     on the last sheet of the completed schedule. Report this total also on the Summary of Schedules.

                                                                       Report the total of amounts entitled to priority listed on each sheet in the box labeled "Subtotals" on each sheet. Report the total of all amounts entitled to priority listed
                                                                     on this Schedule E in the box labeled “Totals” on the last sheet of the completed schedule. Individual debtors with primarily consumer debts report this total also on the
                                                                     Statistical Summary of Certain Liabilities and Related Data.

                                                                        Report the total of amounts not entitled to priority listed on each sheet in the box labeled “Subtotals” on each sheet. Report the total of all amounts not entitled to priority
                                                                     listed on this Schedule E in the box labeled “Totals” on the last sheet of the completed schedule. Individual debtors with primarily consumer debts report this total also on
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                     the Statistical Summary of Certain Liabilities and Related Data.

                                                                     üCheck this box if debtor has no creditors holding unsecured priority claims to report on this Schedule E.
                                                                     TYPES OF PRIORITY CLAIMS (Check the appropriate box(es) below if claims in that category are listed on the attached sheets)
                                                                          Domestic Support Obligations
                                                                          Claims for domestic support that are owed to or recoverable by a spouse, former spouse, or child of the debtor, or the parent, legal guardian, or
                                                                          responsible relative of such a child, or a governmental unit to whom such a domestic support claim has been assigned to the extent provided in 11
                                                                          U.S.C. § 507(a)(1).
                                                                          Extensions of credit in an involuntary case
                                                                          Claims arising in the ordinary course of the debtor's business or financial affairs after the commencement of the case but before the earlier of the
                                                                          appointment of a trustee or the order for relief. 11 U.S.C. § 507(a)(3).
                                                                          Wages, salaries, and commissions
                                                                          Wages, salaries, and commissions, including vacation, severance, and sick leave pay owing to employees and commissions owing to qualifying
                                                                          independent sales representatives up to $10,950* per person earned within 180 days immediately preceding the filing of the original petition, or the
                                                                          cessation of business, whichever occurred first, to the extent provided in 11 U.S.C. § 507(a)(4).
                                                                          Contributions to employee benefit plans
                                                                          Money owed to employee benefit plans for services rendered within 180 days immediately preceding the filing of the original petition, or the
                                                                          cessation of business, whichever occurred first, to the extent provided in 11 U.S.C. § 507(a)(5).
                                                                          Certain farmers and fishermen
                                                                          Claims of certain farmers and fishermen, up to $5,400* per farmer or fisherman, against the debtor, as provided in 11 U.S.C. § 507(a)(6).
                                                                          Deposits by individuals
                                                                          Claims of individuals up to $2,425* for deposits for the purchase, lease, or rental of property or services for personal, family, or household use, that
                                                                          were not delivered or provided. 11 U.S.C. § 507(a)(7).
                                                                          Taxes and Certain Other Debts Owed to Governmental Units
                                                                          Taxes, customs duties, and penalties owing to federal, state, and local governmental units as set forth in 11 U.S.C. § 507(a)(8).
                                                                          Commitments to Maintain the Capital of an Insured Depository Institution
                                                                          Claims based on commitments to the FDIC, RTC, Director of the Office of Thrift Supervision, Comptroller of the Currency, or Board of Governors
                                                                          of the Federal Reserve System, or their predecessors or successors, to maintain the capital of an insured depository institution. 11 U.S.C. § 507 (a)(9).
                                                                          Claims for Death or Personal Injury While Debtor Was Intoxicated
                                                                          Claims for death or personal injury resulting from the operation of a motor vehicle or vessel while the debtor was intoxicated from using alcohol,
                                                                          a drug, or another substance. 11 U.S.C. § 507(a)(10).

                                                                          * Amounts are subject to adjustment on April 1, 2010, and every three years thereafter with respect to cases commenced on or after the date of adjustment.

                                                                            0 continuation sheets attached
                                                                                  07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                     B6F (Official Form 6F) (12/07)
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed 17:51:03
                                                                                                                                         02/15/20 Page
                                                                                                                                                  Main 12
                                                                                                                                                       Document
                                                                                                                                                          of 24
                                                                                                                   Pg 11 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                                         Case No.
                                                                                                                                 Debtor(s)                                                                                                       (If known)

                                                                                           SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                        State the name, mailing address, including zip code, and last four digits of any account number, of all entities holding unsecured claims without priority against the debtor
                                                                     or the property of the debtor, as of the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the trustee and
                                                                     the creditor and may be provided if the debtor chooses to do so. If a minor child is a creditor, state the child's initials and the name and address of the child's parent or
                                                                     guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). Do not include claims
                                                                     listed in Schedules D and E. If all creditors will not fit on this page, use the continuation sheet provided.

                                                                       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an “X” in the column labeled “Codebtor,” include the entity on the appropriate
                                                                     schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be liable
                                                                     on each claim by placing an “H,” “W,” “J,” or “C” in the column labeled “Husband, Wife, Joint, or Community.”

                                                                        If the claim is contingent, place an “X” in the column labeled “Contingent.” If the claim is unliquidated, place an “X” in the column labeled “Unliquidated.” If the claim
                                                                     is disputed, place an “X” in the column labeled “Disputed.” (You may need to place an “X” in more than one of these three columns.)

                                                                       Report the total of all claims listed on this schedule in the box labeled “Total” on the last sheet of the completed schedule. Report this total also on the Summary of
                                                                     Schedules and, if the debtor is an individual with primarily consumer debts, report this total also on the Statistical Summary of Certain Liabilities and Related Data.

                                                                         Check this box if debtor has no creditors holding unsecured nonpriority claims to report on this Schedule F.
                                                                                                                                                  HUSBAND, WIFE, JOINT,
                                                                                                                                                     OR COMMUNITY




                                                                                                                                                                                                                                                 UNLIQUIDATED
                                                                                                                                                                                                                                    CONTINGENT
                                                                                                                                       CODEBTOR




                                                                                                                                                                                                                                                                DISPUTED
                                                                                   CREDITOR'S NAME, MAILING ADDRESS                                                              DATE CLAIM WAS INCURRED AND                                                               AMOUNT
                                                                               INCLUDING ZIP CODE, AND ACCOUNT NUMBER.                                                         CONSIDERATION FOR CLAIM. IF CLAIM IS                                                           OF
                                                                                          (See Instructions Above.)                                                                SUBJECT TO SETOFF, SO STATE                                                              CLAIM
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                     ACCOUNT NO.                                                                       J Sept/06 Personal loan
                                                                     Charles Brenner
                                                                     34 Crestwood Drive
                                                                     Maplewood, NJ 07040

                                                                                                                                                                                                                                                                           100,000.00
                                                                     ACCOUNT NO.                                                                       J Sept/ 06 Personal loan
                                                                     George Fan
                                                                     120 Central Park South
                                                                     New York, NY 10019

                                                                                                                                                                                                                                                                           250,000.00
                                                                     ACCOUNT NO.                                                                       J Nov 14/07 Other
                                                                     Gibson Dunn & Crutcher, LLP
                                                                     200 Park Avenue
                                                                     New York, NY 10166-0193

                                                                                                                                                                                                                                                                           319,656.50
                                                                     ACCOUNT NO.                                                                       J June 8/06 Law suit
                                                                     Hugh Mo, P.C.
                                                                     225 Broadway
                                                                     New York, NY 10007

                                                                                                                                                                                                                                                                           275,678.78
                                                                                                                                                                                                                                    Subtotal
                                                                            1 continuation sheets attached                                                                                                              (Total of this page) $ 945,335.28
                                                                                                                                                                                                                                       Total
                                                                                                                                                                          (Use only on last page of the completed Schedule F. Report also on
                                                                                                                                                                              the Summary of Schedules and, if applicable, on the Statistical
                                                                                                                                                                                           Summary of Certain Liabilities and Related Data.) $
                                                                                 07-13907-mg
                                                                                   Case 1:14-cv-07694-LJL-JLC
                                                                                               Doc 5 Filed 12/20/07
                                                                     B6F (Official Form 6F) (12/07) - Cont.
                                                                                                               Document
                                                                                                                     Entered
                                                                                                                         202-75
                                                                                                                              12/20/07
                                                                                                                                  Filed 17:51:03
                                                                                                                                        02/15/20 Page
                                                                                                                                                 Main 13
                                                                                                                                                      Document
                                                                                                                                                         of 24
                                                                                                                  Pg 12 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                                      Case No.
                                                                                                                              Debtor(s)                                                                                                      (If known)

                                                                                          SCHEDULE F - CREDITORS HOLDING UNSECURED NONPRIORITY CLAIMS
                                                                                                                 (Continuation Sheet)




                                                                                                                                                HUSBAND, WIFE, JOINT,
                                                                                                                                                   OR COMMUNITY




                                                                                                                                                                                                                                             UNLIQUIDATED
                                                                                                                                                                                                                                CONTINGENT
                                                                                                                                     CODEBTOR




                                                                                                                                                                                                                                                            DISPUTED
                                                                                  CREDITOR'S NAME, MAILING ADDRESS                                                             DATE CLAIM WAS INCURRED AND                                                             AMOUNT
                                                                              INCLUDING ZIP CODE, AND ACCOUNT NUMBER.                                                        CONSIDERATION FOR CLAIM. IF CLAIM IS                                                         OF
                                                                                         (See Instructions Above.)                                                               SUBJECT TO SETOFF, SO STATE                                                            CLAIM




                                                                     ACCOUNT NO.                                                                     J Various Personal loan
                                                                     Lynn King
                                                                     Jian Guo West Road, Lane 91, Bldg 3, Apt
                                                                     Shanghai, China,

                                                                                                                                                                                                                                                                        20,000.00
                                                                     ACCOUNT NO.                                                                     J Nov 20/07 Other
                                                                     McLaughlin & Stern, LLP
                                                                     260 Madison Avenue
                                                                     New York, NY 10016
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                                                                                                                                                                                                                       131,796.50
                                                                     ACCOUNT NO.                                                                     J March 13/07 Other
                                                                     Phillips Nizer, LLP
                                                                     666 5th Avenue
                                                                     New York, NY 10103-0084

                                                                                                                                                                                                                                                                       516,711.93
                                                                     ACCOUNT NO.                                                                     J Other
                                                                     Raymond King
                                                                     2884 New Cumberland Road
                                                                     Portland, OR 97210

                                                                                                                                                                                                                                                                       150,000.00
                                                                     ACCOUNT NO.




                                                                     ACCOUNT NO.




                                                                     ACCOUNT NO.




                                                                     Sheet no.       1 of        1 continuation sheets attached to                                                                                              Subtotal
                                                                     Schedule of Creditors Holding Unsecured Nonpriority Claims                                                                                     (Total of this page) $ 818,508.43
                                                                                                                                                                                                                                     Total
                                                                                                                                                                        (Use only on last page of the completed Schedule F. Report also on
                                                                                                                                                                            the Summary of Schedules, and if applicable, on the Statistical
                                                                                                                                                                                         Summary of Certain Liabilities and Related Data.) $ 1,763,843.71
                                                                                  07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                     B6G (Official Form 6G) (12/07)
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed 17:51:03
                                                                                                                                         02/15/20 Page
                                                                                                                                                  Main 14
                                                                                                                                                       Document
                                                                                                                                                          of 24
                                                                                                                   Pg 13 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                             Case No.
                                                                                                                                 Debtor(s)                                                                                  (If known)

                                                                                                  SCHEDULE G - EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                                                                        Describe all executory contracts of any nature and all unexpired leases of real or personal property. Include any timeshare interests. State nature of debtor’s interest in
                                                                     contract, i.e., “Purchaser,” “Agent,” etc. State whether debtor is the lessor or lessee of a lease. Provide the names and complete mailing addresses of all other parties to each
                                                                     lease or contract described. If a minor child is a party to one of the leases or contracts, state the child's initials and the name and address of the child's parent or guardian,
                                                                     such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).

                                                                     üCheck this box if debtor has no executory contracts or unexpired leases.
                                                                                                                                                                     DESCRIPTION OF CONTRACT OR LEASE AND NATURE OF DEBTOR’S INTEREST.
                                                                                        NAME AND MAILING ADDRESS, INCLUDING ZIP CODE
                                                                                                                                                                         STATE WHETHER LEASE IS FOR NONRESIDENTIAL REAL PROPERTY.
                                                                                           OF OTHER PARTIES TO LEASE OR CONTRACT
                                                                                                                                                                           STATE CONTRACT NUMBER OF ANY GOVERNMENT CONTRACT.
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only
                                                                                  07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                     B6H (Official Form 6H) (12/07)
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed 17:51:03
                                                                                                                                         02/15/20 Page
                                                                                                                                                  Main 15
                                                                                                                                                       Document
                                                                                                                                                          of 24
                                                                                                                   Pg 14 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                              Case No.
                                                                                                                                  Debtor(s)                                                                                   (If known)

                                                                                                                                     SCHEDULE H - CODEBTORS
                                                                        Provide the information requested concerning any person or entity, other than a spouse in a joint case, that is also liable on any debts listed by the debtor in the schedules
                                                                     of creditors. Include all guarantors and co-signers. If the debtor resides or resided in a community property state, commonwealth, or territory (including Alaska, Arizona,
                                                                     California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within the eight-year period immediately preceding the commencement
                                                                     of the case, identify the name of the debtor’s spouse and of any former spouse who resides or resided with the debtor in the community property state, commonwealth, or
                                                                     territory. Include all names used by the nondebtor spouse during the eight years immediately preceding the commencement of this case. If a minor child is a codebtor or
                                                                     a creditor, state the child's initials and the name and address of the child's parent or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's
                                                                     name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).

                                                                     üCheck this box if debtor has no codebtors.
                                                                                                NAME AND ADDRESS OF CODEBTOR                                                               NAME AND ADDRESS OF CREDITOR
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only
                                                                                   07-13907-mg
                                                                                     Case 1:14-cv-07694-LJL-JLC
                                                                                                 Doc 5 Filed 12/20/07
                                                                     B6I (Official Form 6I) (12/07)
                                                                                                                 Document
                                                                                                                       Entered
                                                                                                                           202-75
                                                                                                                                12/20/07
                                                                                                                                    Filed 17:51:03
                                                                                                                                          02/15/20 Page
                                                                                                                                                   Main 16
                                                                                                                                                        Document
                                                                                                                                                           of 24
                                                                                                                    Pg 15 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                        Case No.
                                                                                                                               Debtor(s)                                                                                     (If known)

                                                                                                      SCHEDULE I - CURRENT INCOME OF INDIVIDUAL DEBTOR(S)
                                                                     The column labeled “Spouse” must be completed in all cases filed by joint debtors and by every married debtor, whether or not a joint petition is filed, unless the spouses
                                                                     are separated and a joint petition is not filed. Do not state the name of any minor child. The average monthly income calculated on this form may differ from the current
                                                                     monthly income calculated on From 22A, 22B, or 22C.
                                                                      Debtor's Marital Status                                                            DEPENDENTS OF DEBTOR AND SPOUSE
                                                                      Married                                     RELATIONSHIP(S):                                                                                             AGE(S):




                                                                      EMPLOYMENT:                                            DEBTOR                                                                      SPOUSE
                                                                      Occupation                Retired Architect                                                      Artist, Health Exercise
                                                                      Name of Employer
                                                                      How long employed         40 years                                                               40 years
                                                                      Address of Employer



                                                                     INCOME: (Estimate of average or projected monthly income at time case filed)                                                           DEBTOR                            SPOUSE
                                                                     1. Current monthly gross wages, salary, and commissions (prorate if not paid monthly)                                    $                               $
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                     2. Estimated monthly overtime                                                                                            $                               $
                                                                     3. SUBTOTAL                                                                                                              $                       0.00 $                          0.00
                                                                     4. LESS PAYROLL DEDUCTIONS
                                                                       a. Payroll taxes and Social Security                                                                                   $                               $
                                                                       b. Insurance                                                                                                           $                               $
                                                                       c. Union dues                                                                                                          $                               $
                                                                       d. Other (specify)                                                                                                     $                               $
                                                                                                                                                                                              $                               $
                                                                     5. SUBTOTAL OF PAYROLL DEDUCTIONS                                                                                        $                       0.00 $                          0.00
                                                                     6. TOTAL NET MONTHLY TAKE HOME PAY                                                                                       $                       0.00 $                          0.00

                                                                     7. Regular income from operation of business or profession or farm (attach detailed statement)                           $                               $
                                                                     8. Income from real property                                                                                             $                               $
                                                                     9. Interest and dividends                                                                                                $                               $
                                                                     10. Alimony, maintenance or support payments payable to the debtor for the debtor’s use or
                                                                     that of dependents listed above                                                                                          $                               $
                                                                     11. Social Security or other government assistance
                                                                       (Specify) Social Security                                                                                              $               1,300.14 $                          738.00
                                                                                                                                                                                              $                               $
                                                                     12. Pension or retirement income                                                                                         $                               $
                                                                     13. Other monthly income
                                                                       (Specify) Average Monthly Trust Pay Out                                                                                $                               $                4,368.42
                                                                                    Average Monthly Trust Fee Pay Out                                                                         $                               $                  740.88
                                                                                                                                                                                              $                               $

                                                                     14. SUBTOTAL OF LINES 7 THROUGH 13                                                                                       $               1,300.14 $                       5,847.30
                                                                     15. AVERAGE MONTHLY INCOME (Add amounts shown on lines 6 and 14)                                                         $               1,300.14 $                       5,847.30

                                                                     16. COMBINED AVERAGE MONTHLY INCOME: (Combine column totals from line 15;
                                                                     if there is only one debtor repeat total reported on line 15)                                                                            $                7,147.44
                                                                                                                                                                                              (Report also on Summary of Schedules and, if applicable, on
                                                                                                                                                                                              Statistical Summary of Certain Liabilities and Related Data)

                                                                     17. Describe any increase or decrease in income reasonably anticipated to occur within the year following the filing of this document:
                                                                     None
                                                                                  07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                     B6J (Official Form 6J) (12/07)
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed 17:51:03
                                                                                                                                         02/15/20 Page
                                                                                                                                                  Main 17
                                                                                                                                                       Document
                                                                                                                                                          of 24
                                                                                                                   Pg 16 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                         Case No.
                                                                                                                               Debtor(s)                                                                               (If known)

                                                                                               SCHEDULE J - CURRENT EXPENDITURES OF INDIVIDUAL DEBTOR(S)
                                                                     Complete this schedule by estimating the average or projected monthly expenses of the debtor and the debtor’s family at time case filed. Prorate any payments made biweekly,
                                                                     quarterly, semi-annually, or annually to show monthly rate. The average monthly expenses calculated on this form may differ from the deductions from income allowed
                                                                     on Form22A or 22C.
                                                                        Check this box if a joint petition is filed and debtor’s spouse maintains a separate household. Complete a separate schedule of
                                                                     expenditures labeled “Spouse.”

                                                                     1. Rent or home mortgage payment (include lot rented for mobile home)                                                                              $            1,677.91
                                                                         a. Are real estate taxes included? Yes ü No
                                                                         b. Is property insurance included? Yes ü No
                                                                     2. Utilities:
                                                                         a. Electricity and heating fuel                                                                                                                $              352.02
                                                                         b. Water and sewer                                                                                                                             $
                                                                         c. Telephone                                                                                                                                   $              250.00
                                                                         d. Other                                                                                                                                       $
                                                                                                                                                                                                                        $
                                                                     3. Home maintenance (repairs and upkeep)                                                                                                           $              200.00
                                                                     4. Food                                                                                                                                            $              900.00
                                                                     5. Clothing                                                                                                                                        $              100.00
                                                                     6. Laundry and dry cleaning                                                                                                                        $              100.00
                                                                     7. Medical and dental expenses                                                                                                                     $            3,000.00
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                     8. Transportation (not including car payments)                                                                                                     $              200.00
                                                                     9. Recreation, clubs and entertainment, newspapers, magazines, etc.                                                                                $              200.00
                                                                     10. Charitable contributions                                                                                                                       $
                                                                     11. Insurance (not deducted from wages or included in home mortgage payments)
                                                                         a. Homeowner’s or renter’s                                                                                                                     $
                                                                         b. Life                                                                                                                                        $
                                                                         c. Health                                                                                                                                      $                50.00
                                                                         d. Auto                                                                                                                                        $
                                                                         e. Other                                                                                                                                       $
                                                                                                                                                                                                                        $
                                                                     12. Taxes (not deducted from wages or included in home mortgage payments)
                                                                         (Specify)                                                                                                                                      $
                                                                                                                                                                                                                        $
                                                                     13. Installment payments: (in chapter 11, 12 and 13 cases, do not list payments to be included in the plan)
                                                                         a. Auto                                                                                                                                        $
                                                                         b. Other                                                                                                                                       $
                                                                                                                                                                                                                        $
                                                                     14. Alimony, maintenance, and support paid to others                                                                                               $
                                                                     15. Payments for support of additional dependents not living at your home                                                                          $
                                                                     16. Regular expenses from operation of business, profession, or farm (attach detailed statement)                                                   $
                                                                     17. Other                                                                                                                                          $
                                                                                                                                                                                                                        $
                                                                                                                                                                                                                        $

                                                                     18. AVERAGE MONTHLY EXPENSES (Total lines 1-17. Report also on Summary of Schedules and, if
                                                                     applicable, on the Statistical Summary of Certain Liabilities and Related Data.                                                                    $            7,029.93


                                                                     19. Describe any increase or decrease in expenditures anticipated to occur within the year following the filing of this document:
                                                                     None




                                                                     20. STATEMENT OF MONTHLY NET INCOME
                                                                         a. Average monthly income from Line 15 of Schedule I                                                                                           $            7,147.44
                                                                         b. Average monthly expenses from Line 18 above                                                                                                 $            7,029.93
                                                                         c. Monthly net income (a. minus b.)                                                                                                            $              117.51
                                                                                   07-13907-mg
                                                                                     Case 1:14-cv-07694-LJL-JLC
                                                                                                 Doc 5 Filed 12/20/07
                                                                                                                 Document
                                                                                                                       Entered
                                                                     B6 Declaration (Official Form 6 - Declaration) (12/07)
                                                                                                                           202-75
                                                                                                                                12/20/07
                                                                                                                                    Filed 17:51:03
                                                                                                                                          02/15/20 Page
                                                                                                                                                   Main 18
                                                                                                                                                        Document
                                                                                                                                                           of 24
                                                                                                                    Pg 17 of 23
                                                                     IN RE King, Kenneth Shih hai & King, Yien Koo                                                                       Case No.
                                                                                                                               Debtor(s)                                                                                    (If known)

                                                                                                             DECLARATION CONCERNING DEBTOR'S SCHEDULES

                                                                                                      DECLARATION UNDER PENALTY OF PERJURY BY INDIVIDUAL DEBTOR

                                                                     I declare under penalty of perjury that I have read the foregoing summary and schedules, consisting of                                      16 sheets, and that they are
                                                                     true and correct to the best of my knowledge, information, and belief.

                                                                     Date: December 20, 2007                              Signature: /s/ Kenneth Shih hai King
                                                                                                                                                                                                                                                       Debtor
                                                                                                                                       Kenneth Shih hai King

                                                                     Date: December 20, 2007                              Signature: /s/ Yien Koo King
                                                                                                                                                                                                                                         (Joint Debtor, if any)
                                                                                                                                       Yien Koo King
                                                                                                                                                                                               [If joint case, both spouses must sign.]

                                                                                   DECLARATION AND SIGNATURE OF NON-ATTORNEY BANKRUPTCY PETITION PREPARER (See 11 U.S.C. § 110)

                                                                     I declare under penalty of perjury that: (1) I am a bankruptcy petition preparer as defined in 11 U.S.C. § 110; (2) I prepared this document for
                                                                     compensation and have provided the debtor with a copy of this document and the notices and information required under 11 U.S.C. §§ 110(b), 110(h),
                                                                     and 342 (b); and, (3) if rules or guidelines have been promulgated pursuant to 11 U.S.C. § 110(h) setting a maximum fee for services chargeable by
                                                                     bankruptcy petition preparers, I have given the debtor notice of the maximum amount before preparing any document for filing for a debtor or accepting
                                                                     any fee from the debtor, as required by that section.
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                     Printed or Typed Name and Title, if any, of Bankruptcy Petition Preparer                                           Social Security No. (Required by 11 U.S.C. § 110.)
                                                                     If the bankruptcy petition preparer is not an individual, state the name, title (if any), address, and social security number of the officer, principal,
                                                                     responsible person, or partner who signs the document.



                                                                     Address




                                                                     Signature of Bankruptcy Petition Preparer                                                                          Date

                                                                     Names and Social Security numbers of all other individuals who prepared or assisted in preparing this document, unless the bankruptcy petition preparer
                                                                     is not an individual:


                                                                     If more than one person prepared this document, attach additional signed sheets conforming to the appropriate Official Form for each person.

                                                                     A bankruptcy petition preparer's failure to comply with the provision of title 11 and the Federal Rules of Bankruptcy Procedure may result in fines or
                                                                     imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.


                                                                                     DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

                                                                     I, the                                                                     (the president or other officer or an authorized agent of the corporation or a
                                                                     member or an authorized agent of the partnership) of the
                                                                     (corporation or partnership) named as debtor in this case, declare under penalty of perjury that I have read the foregoing summary and
                                                                     schedules, consisting of          sheets (total shown on summary page plus 1), and that they are true and correct to the best of my
                                                                     knowledge, information, and belief.



                                                                     Date:                                                Signature:


                                                                                                                                                                                                 (Print or type name of individual signing on behalf of debtor)

                                                                                   [An individual signing on behalf of a partnership or corporation must indicate position or relationship to debtor.]
                                                                              Penalty for making a false statement or concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both. 18 U.S.C. §§ 152 and 3571.
                                                                                  07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                     B7 (Official Form 7) (12/07)
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed 17:51:03
                                                                                                                                         02/15/20 Page
                                                                                                                                                  Main 19
                                                                                                                                                       Document
                                                                                                                                                          of 24
                                                                                                                   Pg 18 of 23
                                                                                                                              United States Bankruptcy Court
                                                                                                                              Southern District of New York

                                                                     IN RE:                                                                                                       Case No.
                                                                     King, Kenneth Shih hai & King, Yien Koo                                                                      Chapter 11
                                                                                                                      Debtor(s)

                                                                                                                       STATEMENT OF FINANCIAL AFFAIRS
                                                                        This statement is to be completed by every debtor. Spouses filing a joint petition may file a single statement on which the information for both spouses
                                                                     is combined. If the case is filed under chapter 12 or chapter 13, a married debtor must furnish information for both spouses whether or not a joint petition
                                                                     is filed, unless the spouses are separated and a joint petition is not filed. An individual debtor engaged in business as a sole proprietor, partner, family
                                                                     farmer, or self-employed professional, should provide the information requested on this statement concerning all such activities as well as the individual's
                                                                     personal affairs. To indicate payments, transfers and the like to minor children, state the child's initials and the name and address of the child's parent
                                                                     or guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).

                                                                       Questions 1 - 18 are to be completed by all debtors. Debtors that are or have been in business, as defined below, also must complete Questions 19 -
                                                                     25. If the answer to an applicable question is "None," mark the box labeled "None." If additional space is needed for the answer to any question,
                                                                     use and attach a separate sheet properly identified with the case name, case number (if known), and the number of the question.

                                                                                                                                             DEFINITIONS

                                                                       "In business." A debtor is "in business" for the purpose of this form if the debtor is a corporation or partnership. An individual debtor is "in business"
                                                                     for the purpose of this form if the debtor is or has been, within six years immediately preceding the filing of this bankruptcy case, any of the following:
                                                                     an officer, director, managing executive, or owner of 5 percent or more of the voting or equity securities of a corporation; a partner, other than a limited
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                     partner, of a partnership; a sole proprietor or self-employed full-time or part-time. An individual debtor also may be “in business” for the purpose of this
                                                                     form if the debtor engages in a trade, business, or other activity, other than as an employee, to supplement income from the debtor’s primary employment.

                                                                       "Insider." The term "insider" includes but is not limited to: relatives of the debtor; general partners of the debtor and their relatives; corporations of
                                                                     which the debtor is an officer, director, or person in control; officers, directors, and any owner of 5 percent or more of the voting or equity securities of
                                                                     a corporate debtor and their relatives; affiliates of the debtor and insiders of such affiliates; any managing agent of the debtor. 11 U.S.C. § 101.


                                                                     1. Income from employment or operation of business
                                                                      None   State the gross amount of income the debtor has received from employment, trade, or profession, or from operation of the debtor's business,
                                                                             including part-time activities either as an employee or in independent trade or business, from the beginning of this calendar year to the date this
                                                                             case was commenced. State also the gross amounts received during the two years immediately preceding this calendar year. (A debtor that
                                                                             maintains, or has maintained, financial records on the basis of a fiscal rather than a calendar year may report fiscal year income. Identify the
                                                                             beginning and ending dates of the debtor's fiscal year.) If a joint petition is filed, state income for each spouse separately. (Married debtors filing
                                                                             under chapter 12 or chapter 13 must state income of both spouses whether or not a joint petition is filed, unless the spouses are separated and a
                                                                             joint petition is not filed.)
                                                                                 AMOUNT SOURCE
                                                                                  4,000.00 2007 from teaching Taichi (spouse)
                                                                                  6,000.00 2006 from teaching Taichi (spouse)
                                                                                  7,000.00 2005 from teaching Taichi (spouse)

                                                                     2. Income other than from employment or operation of business
                                                                      None   State the amount of income received by the debtor other than from employment, trade, profession, operation of the debtor’s business during the
                                                                             two years immediately preceding the commencement of this case. Give particulars. If a joint petition is filed, state income for each spouse
                                                                             separately. (Married debtors filing under chapter 12 or chapter 13 must state income for each spouse whether or not a joint petition is filed, unless
                                                                             the spouses are separated and a joint petition is not filed.)
                                                                                 AMOUNT SOURCE
                                                                                 15,601.68 2007 Social Security Income (Debtor)
                                                                                 15,288.00 2006 Social Security Income (Debtor)
                                                                                  8,856.00 2007 Social Security Income (Joint Debtor)
                                                                                        0.00 2006 Social Security Income (Joint Debtor)
                                                                                 33,922.04 2007 Trust Income (Joint Debtor)
                                                                                 52,421.05 2006 Trust Income (Joint Debtor)
                                                                                        0.00 2007 Annual Trust Fee (Joint Debtor)
                                                                                  8,890.60 2006 Annual Trust Fee (Joint Debtor)
                                                                                 07-13907-mg
                                                                                   Case 1:14-cv-07694-LJL-JLC
                                                                                               Doc 5 Filed 12/20/07
                                                                                                               Document
                                                                                                                     Entered
                                                                                                                         202-75
                                                                                                                              12/20/07
                                                                                                                                  Filed 17:51:03
                                                                                                                                        02/15/20 Page
                                                                                                                                                 Main 20
                                                                                                                                                      Document
                                                                                                                                                         of 24
                                                                                                                  Pg 19 of 23
                                                                     3. Payments to creditors
                                                                     Complete a. or b., as appropriate, and c.
                                                                      None   a. Individual or joint debtor(s) with primarily consumer debts: List all payments on loans, installment purchases of goods or services, and other
                                                                      ü      debts to any creditor made within 90 days immediately preceding the commencement of this case if the aggregate value of all property that
                                                                             constitutes or is affected by such transfer is not less than $600. Indicate with an asterisk (*) any payments that were made to a creditor on account
                                                                             of a domestic support obligation or as part of an alternative repayment schedule under a plan by an approved nonprofit budgeting and creditor
                                                                             counseling agency. (Married debtors filing under chapter 12 or chapter 13 must include payments by either or both spouses whether or not a joint
                                                                             petition is filed, unless the spouses are separated and a joint petition is not filed.)
                                                                      None   b. Debtor whose debts are not primarily consumer debts: List each payment or other transfer to any creditor made within 90 days immediately
                                                                      ü      preceding the commencement of the case unless the aggregate value of all property that constitutes or is affected by such transfer is less than
                                                                             $5,475. If the debtor is an individual, indicate with an asterisk (*) any payments that were made to a creditor on account of a domestic support
                                                                             obligation or as part of an alternative repayment schedule under a plan by an approved nonprofit budgeting and creditor counseling agency.
                                                                             (Married debtors filing under chapter 12 or chapter 13 must include payments and other transfers by either or both spouses whether or not a joint
                                                                             petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                      None   c. All debtors: List all payments made within one year immediately preceding the commencement of this case to or for the benefit of creditors
                                                                      ü      who are or were insiders. (Married debtors filing under chapter 12 or chapter 13 must include payments by either or both spouses whether or not
                                                                             a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                     4. Suits and administrative proceedings, executions, garnishments and attachments
                                                                      None   a. List all suits and administrative proceedings to which the debtor is or was a party within one year immediately preceding the filing of this
                                                                             bankruptcy case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning either or both spouses whether or
                                                                             not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                     CAPTION OF SUIT                                                                      COURT OR AGENCY                            STATUS OR
                                                                     AND CASE NUMBER                            NATURE OF PROCEEDING                      AND LOCATION                               DISPOSITION
                                                                     King v. Wang                               Estate                                    Manhattan Surrogate                        Pending
                                                                     Index No. 2550/03
                                                                     Hui Chen v. King                           Sales dispute                             NYS Supreme Court                          Pending
                                                                     Index No. 603376/2004
                                                                     Phillips Nizer v King                      Fee Dispute                               NYS Supreme Court                          Partial Summary
                                                                     Index No. 104389/06                                                                                                             Judgment awarded to
                                                                                                                                                                                                     Phillips Nizer
                                                                     Hugh Mo v. King                            Fee Dispute                               NYS Supreme Court                          Pending
                                                                     Index No. 108085/06
                                                                     Besser v King                              Commercial dispute                        NYS Supreme Court                          Pending
                                                                     Index No. 100037/03
                                                                     King et al. v. Wang                        Libel and Defamation                      Supreme Court of the State of              pending
                                                                     Index No. 112924/03                                                                  New York
                                                                      None   b. Describe all property that has been attached, garnished or seized under any legal or equitable process within one year immediately preceding
                                                                             the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning property of either
                                                                             or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)
                                                                     NAME AND ADDRESS OF PERSON FOR WHOSE                                                                 DESCRIPTION AND VALUE
                                                                     BENEFIT PROPERTY WAS SEIZED                                      DATE OF SEIZURE                     OF PROPERTY
                                                                     Citibank                                                         November 6, 2007                    Checking Acct. #5208
                                                                     171 E. 72nd Street & 3rd Avenue
                                                                     New York, NY 10021
                                                                     Citibank                                                         November 6, 2007                    Checking Acct. #0035
                                                                     42nd & Madison Avenue
                                                                     New York, NY 10021

                                                                     5. Repossessions, foreclosures and returns
                                                                      None   List all property that has been repossessed by a creditor, sold at a foreclosure sale, transferred through a deed in lieu of foreclosure or returned to
                                                                      ü      the seller, within one year immediately preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must
                                                                             include information concerning property of either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a
                                                                             joint petition is not filed.)
                                                                                   07-13907-mg
                                                                                     Case 1:14-cv-07694-LJL-JLC
                                                                                                 Doc 5 Filed 12/20/07
                                                                                                                 Document
                                                                                                                       Entered
                                                                                                                           202-75
                                                                                                                                12/20/07
                                                                                                                                    Filed 17:51:03
                                                                                                                                          02/15/20 Page
                                                                                                                                                   Main 21
                                                                                                                                                        Document
                                                                                                                                                           of 24
                                                                                                                    Pg 20 of 23
                                                                     6. Assignments and receiverships
                                                                      None   a. Describe any assignment of property for the benefit of creditors made within 120 days immediately preceding the commencement of this case.
                                                                      ü      (Married debtors filing under chapter 12 or chapter 13 must include any assignment by either or both spouses whether or not a joint petition is filed,
                                                                             unless the spouses are separated and joint petition is not filed.)

                                                                      None   b. List all property which has been in the hands of a custodian, receiver, or court-appointed official within one year immediately preceding the
                                                                      ü      commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning property of either or both
                                                                             spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                     7. Gifts
                                                                      None   List all gifts or charitable contributions made within one year immediately preceding the commencement of this case except ordinary and usual
                                                                      ü      gifts to family members aggregating less than $200 in value per individual family member and charitable contributions aggregating less than $100
                                                                             per recipient. (Married debtors filing under chapter 12 or chapter 13 must include gifts or contributions by either or both spouses whether or not
                                                                             a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                     8. Losses
                                                                      None   List all losses from fire, theft, other casualty or gambling within one year immediately preceding the commencement of this case or since the
                                                                      ü      commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include losses by either or both spouses whether or not
                                                                             a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                     9. Payments related to debt counseling or bankruptcy
                                                                      None   List all payments made or property transferred by or on behalf of the debtor to any persons, including attorneys, for consultation concerning debt
                                                                             consolidation, relief under bankruptcy law or preparation of a petition in bankruptcy within one year immediately preceding the commencement
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                             of this case.
                                                                                                                                       DATE OF PAYMENT, NAME OF                      AMOUNT OF MONEY OR DESCRIPTION
                                                                     NAME AND ADDRESS OF PAYEE                                         PAYOR IF OTHER THAN DEBTOR                            AND VALUE OF PROPERTY
                                                                     Duffy & Atkins LLP                                                                                                                    15,000.00
                                                                     Seven Penn Plaza, Suite 420
                                                                     New York, NY 10001

                                                                     10. Other transfers
                                                                      None   a. List all other property, other than property transferred in the ordinary course of the business or financial affairs of the debtor, transferred either
                                                                      ü      absolutely or as security within two years immediately preceding the commencement of this case. (Married debtors filing under chapter 12 or
                                                                             chapter 13 must include transfers by either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint
                                                                             petition is not filed.)

                                                                      None   b. List all property transferred by the debtor within ten years immediately preceding the commencement of this case to a self-settled trust or similar
                                                                      ü      device of which the debtor is a beneficiary.

                                                                     11. Closed financial accounts
                                                                      None   List all financial accounts and instruments held in the name of the debtor or for the benefit of the debtor which were closed, sold, or otherwise
                                                                      ü      transferred within one year immediately preceding the commencement of this case. Include checking, savings, or other financial accounts,
                                                                             certificates of deposit, or other instruments; shares and share accounts held in banks, credit unions, pension funds, cooperatives, associations,
                                                                             brokerage houses and other financial institutions. (Married debtors filing under chapter 12 or chapter 13 must include information concerning
                                                                             accounts or instruments held by or for either or both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint
                                                                             petition is not filed.)

                                                                     12. Safe deposit boxes
                                                                      None   List each safe deposit or other box or depository in which the debtor has or had securities, cash, or other valuables within one year immediately
                                                                      ü      preceding the commencement of this case. (Married debtors filing under chapter 12 or chapter 13 must include boxes or depositories of either or
                                                                             both spouses whether or not a joint petition is filed, unless the spouses are separated and a joint petition is not filed.)

                                                                     13. Setoffs
                                                                      None   List all setoffs made by any creditor, including a bank, against a debt or deposit of the debtor within 90 days preceding the commencement of this
                                                                      ü      case. (Married debtors filing under chapter 12 or chapter 13 must include information concerning either or both spouses whether or not a joint
                                                                             petition is filed, unless the spouses are separated and a joint petition is not filed.)
                                                                                  07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed 17:51:03
                                                                                                                                         02/15/20 Page
                                                                                                                                                  Main 22
                                                                                                                                                       Document
                                                                                                                                                          of 24
                                                                                                                   Pg 21 of 23
                                                                     14. Property held for another person
                                                                      None   List all property owned by another person that the debtor holds or controls.
                                                                      ü
                                                                     15. Prior address of debtor
                                                                      None   If debtor has moved within three years immediately preceding the commencement of this case, list all premises which the debtor occupied during
                                                                      ü      that period and vacated prior to the commencement of this case. If a joint petition is filed, report also any separate address of either spouse.

                                                                     16. Spouses and Former Spouses
                                                                      None   If the debtor resides or resided in a community property state, commonwealth, or territory (including Alaska, Arizona, California, Idaho, Louisiana,
                                                                      ü      Nevada, New Mexico, Puerto Rico, Texas, Washington, or Wisconsin) within eight years immediately preceding the commencement of the case,
                                                                             identify the name of the debtor’s spouse and of any former spouse who resides or resided with the debtor in the community property state.

                                                                     17. Environmental Information
                                                                     For the purpose of this question, the following definitions apply:
                                                                     “Environmental Law” means any federal, state, or local statute or regulation regulating pollution, contamination, releases of hazardous or toxic substances,
                                                                     wastes or material into the air, land, soil, surface water, groundwater, or other medium, including, but not limited to, statutes or regulations regulating
                                                                     the cleanup of these substances, wastes or material.
                                                                     “Site” means any location, facility, or property as defined under any Environmental Law, whether or not presently or formerly owned or operated by the
                                                                     debtor, including, but not limited to, disposal sites.
                                                                     “Hazardous Material” means anything defined as a hazardous waste, hazardous substance, toxic substance, hazardous material, pollutant, or contaminant
                                                                     or similar term under an Environmental Law.
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                      None   a. List the name and address of every site for which the debtor has received notice in writing by a governmental unit that it may be liable or
                                                                      ü      potentially liable under or in violation of an Environmental Law. Indicate the governmental unit, the date of the notice, and, if known, the
                                                                             Environmental Law.

                                                                      None   b. List the name and address of every site for which the debtor provided notice to a governmental unit of a release of Hazardous Material. Indicate
                                                                      ü      the governmental unit to which the notice was sent and the date of the notice.

                                                                      None   c. List all judicial or administrative proceedings, including settlements or orders, under any Environmental Law with respect to which the debtor
                                                                      ü      is or was a party. Indicate the name and address of the governmental unit that is or was a party to the proceeding, and the docket number.

                                                                     18. Nature, location and name of business
                                                                      None   a. If the debtor is an individual, list the names, addresses, taxpayer identification numbers, nature of the businesses, and beginning and ending dates
                                                                             of all businesses in which the debtor was an officer, director, partner, or managing executive of a corporation, partner in a partnership, sole
                                                                             proprietor, or was self-employed in a trade, profession, or other activity either full- or part-time within six years immediately preceding the
                                                                             commencement of this case, or in which the debtor owned 5 percent or more of the voting or equity securities within six years immediately
                                                                             preceding the commencement of this case.
                                                                             If the debtor is a partnership, list the names, addresses, taxpayer identification numbers, nature of the businesses, and beginning and ending dates
                                                                             of all businesses in which the debtor was a partner or owned 5 percent or more of the voting or equity securities, within six years immediately
                                                                             preceding the commencement of this case.
                                                                             If the debtor is a corporation, list the names, addresses, taxpayer identification numbers, nature of the businesses, and beginning and ending dates
                                                                             of all businesses in which the debtor was a partner or owned 5 percent or more of the voting or equity securities within six years immediately
                                                                             preceding the commencement of this case.
                                                                                                                    TAXPAYER                                                          NATURE OF               BEGINNING AND
                                                                     NAME                                           I.D. NUMBER           ADDRESS                                     BUSINESS                ENDING DATES
                                                                     Cy Art LTD                                     XX-XXXXXXX            190 East 72nd Street                        Sales (artwork)         1998 to present
                                                                                                                                          New York, NY 10021
                                                                     Excal International Development                XX-XXXXXXX            190 East 72nd Street                        Construction            1991 to present
                                                                     Corp.                                                                New York, NY 10021
                                                                      None   b. Identify any business listed in response to subdivision a., above, that is “single asset real estate” as defined in 11 U.S.C. § 101.
                                                                      ü
                                                                                  07-13907-mg
                                                                                    Case 1:14-cv-07694-LJL-JLC
                                                                                                Doc 5 Filed 12/20/07
                                                                                                                Document
                                                                                                                      Entered
                                                                                                                          202-75
                                                                                                                               12/20/07
                                                                                                                                   Filed 17:51:03
                                                                                                                                         02/15/20 Page
                                                                                                                                                  Main 23
                                                                                                                                                       Document
                                                                                                                                                          of 24
                                                                                                                   Pg 22 of 23
                                                                     The following questions are to be completed by every debtor that is a corporation or partnership and by any individual debtor who is or has been, within
                                                                     six years immediately preceding the commencement of this case, any of the following: an officer, director, managing executive, or owner of more than
                                                                     5 percent of the voting or equity securities of a corporation; a partner, other than a limited partner, of a partnership, a sole proprietor, or self-employed
                                                                     in a trade, profession, or other activity, either full- or part-time.

                                                                     (An individual or joint debtor should complete this portion of the statement only if the debtor is or has been in business, as defined above, within the six
                                                                     years immediately preceding the commencement of this case. A debtor who has not been in business within those six years should go directly to the
                                                                     signature page.)

                                                                     19. Books, records and financial statements
                                                                      None   a. List all bookkeepers and accountants who within the two years immediately preceding the filing of this bankruptcy case kept or supervised the
                                                                             keeping of books of account and records of the debtor.
                                                                     NAME AND ADDRESS                                                  DATES SERVICES RENDERED
                                                                     Max Doktofsky                                                     1970's-February 2006
                                                                     Independence Accountant
                                                                     Frank Wolter                                                      February 2007 to Present
                                                                     Independent Accountant
                                                                      None   b. List all firms or individuals who within the two years immediately preceding the filing of this bankruptcy case have audited the books of account
                                                                      ü      and records, or prepared a financial statement of the debtor.

                                                                      None   c. List all firms or individuals who at the time of the commencement of this case were in possession of the books of account and records of the
                                                                      ü      debtor. If any of the books of account and records are not available, explain.
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only




                                                                      None   d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom a financial statement was issued
                                                                      ü      within the two years immediately preceding the commencement of the case by the debtor.

                                                                     20. Inventories
                                                                      None   a. List the dates of the last two inventories taken of your property, the name of the person who supervised the taking of each inventory, and the
                                                                      ü      dollar amount and basis of each inventory.

                                                                      None   b. List the name and address of the person having possession of the records of each of the two inventories reported in a., above.
                                                                      ü
                                                                     21. Current Partners, Officers, Directors and Shareholders
                                                                      None   a. If the debtor is a partnership, list the nature and percentage of partnership interest of each member of the partnership.
                                                                      ü
                                                                      None   b. If the debtor is a corporation, list all officers and directors of the corporation, and each stockholder who directly or indirectly owns, controls,
                                                                      ü      or holds 5 percent or more of the voting or equity securities of the corporation.

                                                                     22. Former partners, officers, directors and shareholders
                                                                      None   a. If the debtor is a partnership, list each member who withdrew from the partnership within one year immediately preceding the commencement
                                                                      ü      of this case.

                                                                      None   b. If the debtor is a corporation, list all officers, or directors whose relationship with the corporation terminated within one year immediately
                                                                      ü      preceding the commencement of this case.

                                                                     23. Withdrawals from a partnership or distributions by a corporation
                                                                      None   If the debtor is a partnership or corporation, list all withdrawals or distributions credited or given to an insider, including compensation in any form,
                                                                      ü      bonuses, loans, stock redemptions, options exercised and any other perquisite during one year immediately preceding the commencement of this
                                                                             case.

                                                                     24. Tax Consolidation Group
                                                                      None   If the debtor is a corporation, list the name and federal taxpayer identification number of the parent corporation of any consolidated group for tax
                                                                      ü      purposes of which the debtor has been a member at any time within six years immediately preceding the commencement of the case.
                                                                                 07-13907-mg
                                                                                   Case 1:14-cv-07694-LJL-JLC
                                                                                               Doc 5 Filed 12/20/07
                                                                                                               Document
                                                                                                                     Entered
                                                                                                                         202-75
                                                                                                                              12/20/07
                                                                                                                                  Filed 17:51:03
                                                                                                                                        02/15/20 Page
                                                                                                                                                 Main 24
                                                                                                                                                      Document
                                                                                                                                                         of 24
                                                                                                                  Pg 23 of 23
                                                                     25. Pension Funds.
                                                                      None   If the debtor is not an individual, list the name and federal taxpayer identification number of any pension fund to which the debtor, as an employer,
                                                                      ü      has been responsible for contributing at any time within six years immediately preceding the commencement of the case.

                                                                     [If completed by an individual or individual and spouse]

                                                                     I declare under penalty of perjury that I have read the answers contained in the foregoing statement of financial affairs and any attachments
                                                                     thereto and that they are true and correct.



                                                                     Date: December 20, 2007                         Signature /s/ Kenneth Shih hai King
                                                                                                                     of Debtor                                                                        Kenneth Shih hai King

                                                                     Date: December 20, 2007                         Signature /s/ Yien Koo King
                                                                                                                     of Joint Debtor                                                                            Yien Koo King
                                                                                                                     (if any)

                                                                                                                                       0 continuation pages attached


                                                                      Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years or both. 18 U.S.C. § 152 and 3571.
© 1993-2007 EZ-Filing, Inc. [1-800-998-2424] - Forms Software Only
